PER CURIAM.
This is an appeal from a denial of appellant’s petition for writ of habeas corpus which was denied by the county court. The argument advanced in the petition was that appellant should not have been transferred from county jail to the Department of Corrections with a detainer to have him returned to county jail after he completes his Department of Corrections sentence.
We do not have jurisdiction of this appeal, which is from a county court order. In addition, the county court did not have jurisdiction to grant relief. We therefore dismiss this appeal for lack of jurisdiction, but without prejudice to appellant’s seeking relief in the circuit court in which his correctional institution is located. Kerklin v. Godwin, 747 So.2d 956 (Fla. 2d DCA 1999)(which is both procedurally and substantively on point).
KLEIN, STEVENSON and HAZOURI, JJ., concur.